DISMISS and Opinion Filed May 4, 2022




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00867-CV

                     TYLER DURDEN, Appellant
                               V.
                 WATERTON ASSOCIATES, LLC, Appellee

              On Appeal from the 192nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-07819

                       MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Schenck, and Justice Osborne
                           Opinion by Justice Schenck
      By unopposed motion filed April 18, 2022, appellant asserts all issues and

controversies in this matter have been resolved and asks the appeal be dismissed.

See TEX. R. APP. P. 42.1(a). We grant the motion and dismiss the appeal. See id.




                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE
210867F.P05
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

TYLER DURDEN, Appellant                    On Appeal from the 192nd Judicial
                                           District Court, Dallas County, Texas
No. 05-21-00867-CV        V.               Trial Court Cause No. DC-20-07819.
                                           Opinion delivered by Justice
WATERTON ASSOCIATES, LLC,                  Schenck, Chief Justice Burns and
Appellee                                   Justice Osborne participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered May 4, 2022.




                                     –2–